Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2008/0281255) and in view of Sapozhnikov et al. (US 9,743,909).

3.	Addressing claims 1 and 20, Slayton discloses a system for detecting at least one treatment failure mode during hyperthermia treatment (see [0062-0063], [0065-0066], hyperthermia is a condition of having a body/tissue temperature greatly above normal; severe hyperthermia is body/tissue temperature above 104 degree F; Slayton increase the target/disease tissue temperature greatly above body temperature therefore he is performing hyperthermia treatment to provide therapeutic hteating of the disease/target tissue) of disease tissue within localized tissue of a patient, the system comprising: 
an imaging system configured to generate temperature maps and strain maps of localized tissues of a patient (see [0059]); 
a therapy control device comprising one or more computer processors configured to monitor temperature, strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the generated mild hyperthermia based on the monitoring of the temperature, the strain (see [0051] and [0059]; monitor temperature or strain and detect failure according to one of temperature maps, strain maps);
a system for detecting at least one treatment failure mode during hyperthermia treatment of localized tissue of a patient, the system comprising: an ultrasound transducer configured to generate mild hyperthermia with focused ultrasound in localized tissues of a patient (see Fig. 3, [0005] and [0064-0066]);
an imaging system configured to generate temperature maps and strain maps of the localized tissues of the patient (see [0059]);
a therapy control device comprising one or more computer processors configured to monitor temperature, strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues from the generated of mild hyperthermia based on the monitoring of the temperature, the strain, wherein the therapy control device is further configured in response to the at least one detected treatment failure mode, to halt the generation of the mild hyperthermia by the HIFU transducer (see [0051] and [0059]; monitor temperature and strain to detect failure according to one of temperature maps, strain maps).

Slayton discloses cavitation (see [0020]); however, he does not disclose detecting cavitation. Slayton also discloses focus ultrasound; however, he does not explicitly disclose hifu. Detecting cavitation to monitor tissue temperature/heating is well-known. Examiner only relies on Sapozhnikov to explicitly discloses a passive 

	4.	Addressing claims 2-4 and 6-10, Slayton discloses:
regarding claim 2, wherein the at least one treatment failure mode includes a signal corruption of a signal according to the temperature maps (see [0051] and [0059]; temperature exceed threshold and abnormal change of temperature in profile indicate signal corruption); 
regarding claim 3, wherein the imaging system includes an ultrasound imaging system configured to generate the temperature maps, the strain maps, and an anatomical image of the localized tissues of the patient (see abstract, [0022], 
regarding claim 4, a high intensity focused ultrasound (HIFU) transducer configured to generate and maintain the mild hyperthermia with high intensity focused ultrasound in the localized tissues of the patient, wherein generated mild hyperthermia comprises heating of the localized tissues of the patient to 40-45°C for 10-60 minutes and excludes ablative treatment (see [0064]; In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); Slayton discloses 46 Celsius which is close enough to 40-45 Celsius; Slayton disclose using focus energy; however, he does not explicitly disclose hifu; Sapozhnikov explicitly discloses hifu (see col. 22, lines 52-61); 
regarding claim 6, wherein the HIFU is configured to focus the high intensity ultrasound at a target region within the localized tissues of the patient, and the high intensity ultrasound traverses a warning region within the localized tissues of the patient, wherein the localized tissues of the patient include unheated regions adjacent the target region and the warning region (see Fig. 3; localized tissues 12; ultrasound beam traverses a warning regions 85, 86, 88; unheated region is the neighboring region that ultrasound beam does not goes through, target region is the region of interest; warning regions is the region that ultrasound beam goes through before reaching region of interest; Slayton 
regarding claim 7, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: an increased stiffness values in the strain map corresponding to one or more voxels in the target region above a predetermined threshold for the patient; an increased stiffness values in the strain map corresponding to one or more voxels in the warning region above a predetermined threshold for the patient; an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region above a predetermined threshold; and an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region or in the warning region above a predetermined threshold (see [0051] and [0059]; monitoring and generate 3d stiffness/strain images; 3d images are compose of voxels; changes in stiffness/strain in the images reach threshold the system stop);
regarding claim 8, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: temperatures in one or more voxels corresponding one or more voxels in the target region according to the temperature maps which exceed a predetermined coagulation threshold; and temperatures in one or more voxels corresponding one or more voxels in the warning region according to the temperature maps which exceed a predetermined coagulation threshold (see 
regarding claim 9, wherein the therapy control device is configured to halt the hyperthermia treatment in response to at least one selected from a group comprised of: unexpected heating in one or more voxels corresponding one or more voxels in the target region according to the temperature maps; and unexpected heating in one or more neighboring voxels corresponding one or more voxels in the target region according to the temperature maps (see [0051], [0059] and [0063]; reaching threshold is unexpected heating; so monitor temperature of target regions; if the temperature reaching threshold then sound alarm and shut off);
wherein unexpected heating includes at least one selected from a group comprised of: a temperature change between at least one voxel of two temporally related temperature maps which exceeds a predicted value according to a first model; and a temperature difference between the at least one voxel and at least one nearest neighboring voxel which exceeds a predicted value according to a second model (see [0051], [0059] and [0063-0064]; the temperature model does not expect tissue to ablate or coagulate therefore monitor temperature image if the voxels in the target region exceed threshold of ablate or coagulate compare to the nearest neighbor voxels in the non-treatment tissue then stop treatment; non-treatment region has voxels that show normal body temperature; when voxels in the treatment region exceed threshold value then the different between voxels of these two regions exceed a predicted value).

5.	Addressing claims 11-12 and 14-19, the system in claims 1-4 and 6-10, perform the method in claims 11-12 and 14-19 therefore claims 11-12 and 14-19 are being rejected for the same reason as claims 1-4 and 6-10. 

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2008/0281255), in view of Sapozhnikov et al. (US 9,743,909) and further in view of Nunomura et al. (US 2004/0010222). 

7.	Addressing claims 5 and 13, Slayton discloses when temperature reach threshold (treatment failure) then turn on audio or visual alarm. However, he does not explicitly discloses display a message on a display device. Nunomura disclose display a message on a display device (see [0143] and Fig. 7, display “operation stop warning” message). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slayton to have display message as taught by Nunomura because this allow user to see that the device has stop working (see [0143]). 

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793